Citation Nr: 1820258	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-42 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for a knee disability.  

3.  Entitlement to an initial compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1977 to November 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

In August 2017, the Veteran testified at Board hearing before the undersigned Veterans Law Judge and a copy of the transcript has been associated with the claims file.  At the hearing, the Veteran withdrew his claims for entitlement to service connection for a bilateral foot condition and entitlement to service connection for a knee condition, and thus these issues are no longer on appeal. 


FINDING OF FACT

The Veteran's right ear hearing loss manifests, at worst, to Level I hearing impairment.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected right ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his service-connected right ear hearing loss warrants a compensable rating.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran has been assigned a noncompensable rating for his right ear hearing loss.

The Veteran received a VA hearing loss examination in February 2012.  It was noted that the Veteran had difficulty hearing on the telephone.  On audiological examination, pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  Pure tone thresholds averaged 26 in the right ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to Level I hearing impairment.  This category also corresponds with a noncompensable disability rating for right ear hearing loss under Table VII.  

The Veteran received another VA examination in April 2017.  It was noted that the Veteran had difficulty hearing customers on the phone at work, and he needed to see the faces of people speaking to him or ask for repetition.  The Veteran reported, "My wife complains that I do not hear her.  I sit close to the TV to hear."  On audiological examination, pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
45
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  Pure tone thresholds averaged 44 in the right ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to Level I hearing impairment.  This category also corresponds with a noncompensable disability rating for right ear hearing loss under Table VII.  

Throughout the period on appeal, pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) have not been shown to be 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Accordingly, the Veteran does not meet the criteria for a higher disability evaluation for exceptional hearing impairment in the right ear under 38 C.F.R. § 4.86. 

The Board has considered the Veteran's lay statements that his hearing loss is worse than currently evaluated.  In a November 2014 statement, the Veteran reported that his supervisors had noticed that he had problems hearing unless he was looking at the speaker or the individual was speaking loudly.  At the August 2017 Board hearing, the Veteran testified that he was required to answer phones at his job, and his hearing loss caused him to transfer calls to the wrong departments.  In addition, the Veteran's wife testified that when she would ask the Veteran to do a certain task, he would mishear and perform a completely different task instead.  The Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective measurements of hearing loss fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of severity.  See Jandreau, 492 F.3d at 1377, n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Similarly, the Board finds that the Veteran's wife has not demonstrated the competency to opine on matters requiring medical expertise, such as the severity of hearing loss.  See id.  

The Board finds the VA examinations described herein are more probative than the Veteran's subjective complaints of increased symptomatology in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  

The Board acknowledges the difficulties that the Veteran experiences as a result of his hearing loss.  However, as explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As such, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The audiometric evaluations discussed above do not reveal results warranting an initial compensable rating for service-connected right ear hearing loss.  As such, a higher evaluation for right ear hearing loss is denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal for entitlement to service connection for bilateral foot condition is dismissed.  

The appeal for entitlement to service connection for a knee disability is dismissed.

An initial compensable rating for right ear hearing loss is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


